                                MINUTE ORDER



 CASE NUMBER:            CIVIL NO. 19-00505 LEK-KJM
 CASE NAME:              Impact Environments, Inc. et al., vs. David Boland, Inc. Et al.,



      JUDGE:       Leslie E. Kobayashi          DATE: 12/23/2019

COURT ACTION: EO: COURT ORDER: DEEMING WITHDRAWN
DEFENDANTS’ MOTION TO DISMISS COMPLAINT

       On November 14, 2019, Defendants David Boland, Inc. and Western Surety
Company (“Defendants”) filed a Motion to Dismiss (“Motion”). [Dkt. no. 15.] On
November 19, 2019, the Court issued an entering order directing counsel for Defendants
and counsel for Plaintiffs the United States for the use and benefit of Impact
Environments, Inc. and John Devon DePaulis (collectively “Plaintiffs”) to meet and
confer to discuss whether they would stipulate to allow Plaintiffs to file a second
amended complaint. [Dkt. no. 19.] Defendants’ counsel submitted a joint status letter,
dated December 16, 2019, representing to the Court that the parties have agreed to so
stipulate. [Dkt. no. 34.] In light of the parties’ agreement, Defendants’ Motion is
HEREBY DEEMED WITHDRAWN AND TERMINATED. The withdrawal of the
Motion is WITHOUT PREJUDICE to Defendants filing a new motion to dismiss
addressing the second amended complaint.

        Plaintiffs are DIRECTED to file their second amended complaint by January 30,
2020. If Plaintiffs elect not to file a second amended complaint, Defendants have leave to
re-file their Motion by filing a one-page notice requesting that the Court set the Motion
for hearing.

      IT IS SO ORDERED.




Submitted by: Agalelei Elkington, Coutroom Manager
